Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) *** is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanoka (US 5733382).
As to claim 1, Hanoka is directed to a solar module (Figure 1) comprising:
A first cover layer (50)
A second cover layer (42)
An active layer including a plurality of solar cells disposed between the first cover layer and the second cover layer, wherein a gap is defined between each of the plurality of solar cell (46); 
A reinforcement on a first face of each of the plurality of solar cells (48); and
A plurality of flexible connectors located between the first cover layer and the second cover layer, wherein the flexible connectors extend through the gap between each of the cells to connect the cells to one another (47; ribbon like connectors).  
Regarding claim 2-3, the reference teaches a module interconnection interface configured to electrically connect the solar module to another solar module having at least two terminal interconnections (Figure 16; 70).
Regarding claim 4, the reference teaches the module interconnection interface being disposed between first and second cover layers (see Figure 8 for insulating tubing 72).
Regarding claim 5, the reference teaches ribbon type conductors (column 5, lines 40-45).
Regarding claim 8, the reference teaches the reinforcement continuously attached to the first face of the solar cells (48).
Regarding claim 10, the reference teachers the reinforcement being ionomer which reads on hard plastic (the Examiner notes that “hard plastic” is a relative term with no comparison value provided and is therefore given a broadest reasonable interpretation).
Regarding claim 11, the reference teaches the gap between the cells including a filler (shown in Figure 8).
Regarding claim 12, the reference teaches the module being frameless (F13 shows edge channel supports, but not “frame”); and the first cover layer and the second cover layer include anchor points at peripheral region located outside the cells (any edge portion of the device); wherein anchor points of the peripheral region are secured to a mounting surface using a fastener (configuration of edges which are secured by channel support configuration of Figure 8).
Regarding claim 14, the reference teaches the first cover being a flexible material that continuously covers an outer face of the reinforcement (50).  The Examiner notes that the term flexible 
Regarding claim 15, the reference teaches the second cover layer being flexible that continuously covers a second face of the cells (42).
	As to claim 18, Hanoka is directed to a solar module (Figure 3-5) comprising:
A laminate structure including
A first flexible cover layer (50)
A second flexible cover layer (42)
A plurality of solar cells (46) disposed between the first cover layer and the second wherein a gap (shown in Figures) is defined between each of the plurality of cells; 
A rigid reinforcement layer (48) on the cells; 
A plurality of flexible connectors (ribbon connectors) located between the first and second covers, wherein the flexible connectors extend through the gap between the cells and electrically connect them (shown in Figure); and
A module interconnection interface integrated into the laminate structure between the first and second cover layers, the interface being configured to electrically connect each of the plurality of laminate structures (see Figures 16-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (US 5733382) as applied to claim 1 above, and further in view of Retti (US 20090133733).
Regarding claims 6, 7, and 19, Applicant is directed above for a full discussion of Hanoka as applied to parent claims 1 and 18.  Hanoka fails to teach one of a DC/AC microinverter, DCDC converter, or DCDC optimizer.
Retti is directed to a modular energy system for solar cell devices (abstract) and teaches that the inclusion of a DCDC converter helps to avoid inefficient losses by power conversion (0018).
.
Claim 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (US 5733382) as applied to claim 1 above, and further in view of Strizki (US 20090250580).
Regarding claim 13, Applicant is directed above for a full discussion of Hanoka as applied to claim 1.  The reference fails to teach one or more openings provided in the first and second covers for receiving fasteners to secure the solar module to a mounting surface, an attachment structure configured to mechanically attach the modules to another module, and the attachment structure including a plurality of latches configured to mechanically attach the solar module to another solar module to the another solar module to form an array.
Strizki is directed to a configuration of frameless solar modules wherein brackets 108E1 for mounting frameless solar modules is found in Figures 7-8 and paragraph 0028 to provide a method of attachment, with brackets 200 and subsequent fasteners for attaching (0035 and Figure 8) to provide methods of attaching and connecting and mounting frameless solar cells.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to include brackets 108E1 for mounting frameless solar modules with brackets 200 and subsequent fasteners for attaching in Hanoka’s device to provide methods of attaching and connecting and mounting frameless solar cells as taught by Strizki.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726